DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 07/13/2020 has been considered. 

Specification
The disclosure is objected to because of the following informalities: paragraph [0005, 00034, 00050, 00055, 00066, 00067, 00069] recite “condition exits” instead of “condition exists”.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 3, 6, 10, 11, 14, and 18-20 objected to because of the following informalities:  claims 1, 3, 6, 10, 11, 14, and 18-20 recite “condition exits” instead of “condition exists” and claims 1, 2, 10, and 18 recite “partition of the plurality partitions” instead of “partition of the plurality of partitions”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10, 18 (line numbers refer to claim 1):
	Lines 4-7 recite “wherein for a given tenant of the plurality of tenants, the distributed event data stored includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant” and lines 10-12 recite “for each tenant of the plurality of tenants, periodically determining a provisioning status for a current active partition of the plurality partitions of the distributed event data store of the tenant”, so it unclear how a provisioning status of each tenant can be determined if only a given tenant is provided partitions. Additionally, it is unclear if a tenant is provided a plurality of partitions or only a single partition because lines 10-11 recite “for each tenant of the plurality of tenants, periodically determining a provisioning status for a current active partition” but lines 5-7 recite “the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant”.
	Line 14 recites “increasing the number of RPUs to be used for a new partition” but it is unclear why the RPUs are being added to a new partition rather than to an existing partition.
	Lines 10-11 recite “periodically determining a provisioning status for a current active partition”, but line 14 recites “increasing the number of RPUs to be used for a new partition” and line 19 recites “decreasing the number of RPUs to be used for subsequent partitions”. Therefore, it is unclear when partitions change from current active partitions to new or subsequent partitions. 
	Lines 19-20 recites “subsequent partitions added to the plurality of partitions” but it is unclear what the partitions are subsequent to.

As per claims 1, 2, 10, and 18 (line numbers refer to claim 1):
Lines 12, 15, 17, 20, and 22 recite “the tenant” but line 10 recites “each tenant” which implies that there is a plurality of tenants, so it is unclear what “the tenant” refers to.

As per claims 1, 3-7, 9, 10-15, 17-20 (line numbers refer to claim 1):
Lines 16 and 21 recite “the current partition”, but line 11 recites “a current active partition”, so “the current partition” lacks antecedent basis.

As per claim 2:
	Lines 1-2 recite “determining a provisioning status for a current active partition” and claim 1 recites “determining a provisioning status for a current active partition” so it is unclear if “a provisioning status” and “a current active partition” in claim 2 refers to “a provisioning status” and “a current active partition” in claim 1 (ie. If they are the same, said or the should be used.).

As per claims 3, 11, and 19 (line numbers refer to claim 3):
	Lines 2-3 recite the amount of time estimated to fill the current partition is greater than X times the predetermined window of time” but it is unclear what is meant by X (ie. Is it an integer or just bigger than 1?). 

As per claims 7, 15, and 20 (line numbers refer to claim 7):
	Lines 1-2 recite “the first adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition” but claim 1 recites “a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the tenant” so it is unclear if the first adjustment ratio is determined based on an actual or estimated time to fill the current partition. 

Claims 8 and 16 are dependent claims of claims 7 and 15 respectively, and fail to rectify their deficiencies, so they are rejected for the same reasons as claims 7 and 15 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 10, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 10129101 B2 herein Luo) in view of Roundy et al. (US 10003606 B2 herein Roundy) and further in view of Venkatesan et al. (US 10831387 B1 herein Venkatesan).

As per claim 1, Luo teaches the invention substantially as claimed including a computer-implemented method of dynamically provisioning a distributed multi-tenant data store (Col. 3 lines 31-35 the DC may allocate central processing unit (CPU) cores, processing memory (e.g. Random Access Memory (RAM)), long-term/non-volatile storage, and/or network communication resources to each tenant in a multi-tenant environment; Col. 4 lines 4-7 FIG. 1 is a schematic diagram of an embodiment of a data center network 100 comprising a plurality of resources for dynamic allocation in a cloud computing environment; Col. 6 lines 32-33 An MRSU may be a minimum schedulable unit for a multitenant datacenter), the method comprising: 
maintaining on behalf of each tenant of a plurality of tenants a distributed data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store data for a plurality of computer systems of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput (Col. 1 lines 31-32 Therefore the hardware can be shared in a cloud computing environment (as distributed); Col. 4 lines 55-61 VMs 112, 113, and/or 114 may run a single program and/or process or act as a system platform such as an operating system (OS) for many applications. VMs 112, 113, and/or 114 may receive requests from hosts, provide data storage and/or retrieval, execute processes, and/or transmit data (e.g. process results) to the hosts. VMs 112, 113, and/or 114 may each be operated by different DC tenants; Col. 6 lines 32-36 An MRSU (as RPU) may be a minimum schedulable unit for a multitenant datacenter comprising a determined number of CPU cores, processing memory (e.g. RAM) measured in Gigabytes (GBs), storage memory measured in GBs, and/or network communication resources measured in bandwidth (e.g. Megabytes (MB) per second (MBps) (as predefined processing throughput), GB per second (GBps), etc.); Col. 6 lines 45-47 An integer number of MRSUs may then be allocated to each DC tenant for operation of associated applications/VMs for the duration of the timeslot; Partitions are a number of MRSUs allocated to each tenant.); 
for each tenant of the plurality of tenants, periodically determining a provisioning status for a current active partition of the plurality partitions of the distributed data store of the tenant (Col. 3 line 62-Col. 4 line 3 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations. Accordingly, a task based scheduler may be employed to dynamically reallocate over-allocated resources upon request to meet the demands of particular applications when such applications exceed their estimated resource demands; Col. 6 lines 5-10 The management node 130 may maintain awareness of applications being run by each DC tenant (e.g. VMs 112, 113, and/or 114). The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time); 
when the determining indicates an under-provisioning condition exits, dynamically increasing the number of RPUs to be used for a new partition to be added to the plurality of partitions for the tenant (Col. 6 lines 7-19 The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time, referred to herein as a time slot, and may allocate datacenter 180 resources accordingly. Resource allocations for a timeslot may be referred to as a coarse-grain allocation. The management node 130 may also reallocate resources on demand/as needed, for example when a particular application requires resources in excess of the estimated requirements (as under-provisioning). As a specific example, an application/VM may require an average number of resources during normal periods, increased resources during peak times; Col. 13 line 4 minimizing the possible worst case under-allocation; Col. 15 lines 13-15 continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change; Col. 6 lines 5-10 The coarse-grained allocation process 204 re-calculates the allocations for each time slot, where a time slot is a time interval T over which applications in the datacenter perform processing. The recalculations are performed so that computing resource allocations can be dynamically tailored to the needs of the DC tenants at each specified point in time. The allocation is considered coarse-grained because the dynamic nature of the allocation is limited by the duration of the time slot; A new partition is taught because an allocation of MRSUs is limited by a time slot and for each time slot a new allocation of MRSUs is determined.); and 
when the determining indicates an over-provisioning condition exists, dynamically decreasing the number of RPUs to be used for subsequent partitions added to the plurality of partitions for the tenant (Col. 8 lines 10-12 allocation of MRSUs may result in over-allocation of computing resources to some DC tenants; Col. 8 lines 20-22 The fine-grain allocation tuner 214 may reallocate unallocated or over-allocated resources to the applications requesting more resources; Col. 10 line 65-Col. 11 line 1 The allocation of 3 MRSUs to tenant 1 results in over-allocation of 1x, 0.3z, and 0.8w, which can be dynamically reallocated by the fine-grain scheduler; Col. 12 lines 49-53 the optimization problem should minimize over-allocation of resources over each time interval T, while still guaranteeing that capacity, fairness, prioritization, and resource requirement constraints are met for each DC tenant; Col. 15 lines 8-15 At step 807, the management node performs continuous optimization by employing fine-grain allocation tuner, such as fine-grain allocation tuner 214 to re-allocated over-allocated or idle resource upon demand. Further, method 800 may return to steps 801, 803, and/or 805 for continuous recalculation of MRSU and re-allocation of resources in successive timeslots as application profile and/or corresponding requirements change.).

	Luo fails to teach event data store; maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store stores event data for a plurality of computer systems of a private network; increasing by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the tenant; decreasing by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the event data of the tenant.

	However, Roundy teaches event data store (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210); 
maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, the distributed event data store stores event data for a plurality of computer systems of a private network; and event data of the tenant (Col. 10 lines 51-59 The systems and methods thereby help managed security service customers better understand signatures that the managed security service provider (and associated software) detect. The systems and methods also increase the probability that the customers will act on these detections. The systems and methods are also useful as a mechanism to show customers what they could expect to gain from a real deployment of an additional security product (e.g., deployed from the managed security service provider); Col. 7 lines 57-59 The signature reports, or other notifications, may be aggregated and/or normalized into an event table 404; Col. 12 lines 2-3 facilitate communication between computing system 510 and a private or public network including additional computing systems; Col. 15 lines 28-29 multi-tenancy within a cloud-based computing environment; Col. 15 line 38 storage system among multiple customers (i.e., tenants); Col. 10 lines 51-54 help managed security service customers better understand signatures that the managed security service provider (and associated software) detect).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo with the teachings of Roundy because Roundy’s teaching of a MSSP provides better security reports and an event data store allows for security threats to be stored and investigated (Col. 3 lines 42-47 As will be explained in greater detail below, the disclosed systems and methods may improve the information content and quality of security product reports and notifications. For example, the disclosed systems and methods may enable users to benefit from predictable security product signature reports; Col. 5 lines 62-66 As used herein, the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity.).
	
	Luo and Roundy fail to teach increasing by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the data; decreasing by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data.

	However, Venkatesan teaches increasing by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the data (Fig. 34, 3416 increase snapshot reservation ratio; Col. 24 lines 35-38 In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume; Col. 43 lines 30-33 the amount of capacity allocated to a storage volume or slice of a storage volume according to these approaches will be increased according to the snapshot reservation ratio SR; Col. 44 lines 37-41 if data is written to the logical storage unit at rate R (R being defined a storage units filled per unit time) and the remaining capacity reserved for the logical storage unit is C, then the period until the capacity is used may be Pw=C/R; Col. 45 line 63-Col. 46 line 3 If the ratio compared at step 3414 is found to be below the lower threshold, the snapshot reservation ratio may be increased for the logical storage unit (or the logical storage volume for the collective case). For example, the SR may be increased such that C=(1+SR)*US for the new SR results in recalculations of Pw, Ps, and Pc using the new value of C falling above the lower threshold and below the upper threshold); and 
decreasing by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the data (Col. 24 lines 29-38 The method 2200 may further include estimating 2204 a fill rate for the storage volumes 2000a, 2000b on the node 106, which may include the fill rate for the set of slices of a particular storage volume 2000a, 2000b on a particular device 108a, 108b. The method 2200 may be performed for multiple storage volumes separately (“the subject volume”). In particular, a rate of write TOP generation, segment allocation, or other metric of storage increase per unit time on the node 106 for the subject volume within a predetermined time window may be calculated; Col. 44 lines 31-35 if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z; Col. 45 lines 17-28 evaluating 3410 whether the snapshot reservation ratio SR for the logical storage unit is too large. For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold, the current SR for the logical storage unit may be deemed to be too large. Note that in some embodiments, the snapshot reservation ratio SR is the same for all logical units belonging to the same logical storage volume for all storage devices 108 on which they may be located. In other embodiments, the snapshot reservation ratio SR may be adjusted independently for each logical storage unit.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Luo and Roundy with the teachings of Venkatesan because Venkatesan’s teaching of a ratio to adjust resources based on time to fill a partition and a predetermined time allows for an adequate amount of resources to be allocated (see Venkatesan, Col. 24 lines 48-52 The method 2200 may include evaluating 2206 whether more storage is needed for the subject node. In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.). 
	
As per claim 2, Luo, Roundy, and Venkatesan teach the method of claim 1. Luo specifically teaches wherein said periodically determining a provisioning status for a current active partition of the plurality partitions of the distributed data store of the tenant comprises: periodically determining existence of the under-provisioning condition at a first frequency; and periodically determining existence of the over-provisioning condition at a second frequency (Col. 6 lines 7-19 The management node 130 may continuously employ application profiles to estimate expected resource requirements for each DC tenant for a specified period of time, referred to herein as a time slot, and may allocate datacenter 180 resources accordingly. Resource allocations for a timeslot may be referred to as a coarse-grain allocation. The management node 130 may also reallocate resources on demand/as needed, for example when a particular application requires resources in excess of the estimated requirements (as under-provisioning). As a specific example, an application/VM may require an average number of resources during normal periods, increased resources during peak times; Col. 6 lines 32-33 An MRSU may be a minimum schedulable unit for a multitenant datacenter; Col. 13 line 4 minimizing the possible worst case under-allocation; Col. 3 lines 62-66 The MRSU can be re-determined periodically (e.g. each time slot) based on the changing needs of the DC tenants. Allocating an entire group of resources (e.g. an integer number of MRSUs for each tenant) may result in over-allocations).
Additionally, Roundy teaches event data store (Col. 5 line 62-Col. 6 line 3 the term “security incident” generally refers to any event detected by a corresponding software security program that is configured to detect the event as a candidate security threat or otherwise investigate suspicious computing activity. Furthermore, as used herein, the term “signature report” generally refers to any identifier or string of characters that the software security program uses to distinguish the detected security incident from other identified types, categories, and/or species of security incidents; Col. 6 line 34 query database 120 with signature report 210). 

As per claim 3, Luo, Roundy, and Venkatesan teach the method of claim 1. Luo specifically teaches the over-provisioning condition exits (Col. 8 lines 10-12 allocation of MRSUs may result in over-allocation of computing resources to some DC tenants).
Additionally, Venkatesan teaches wherein the over-provisioning condition exits when: the amount of time estimated to fill the current partition is greater than X times the predetermined window of time (Col. 44 lines 30-35 The method 3400 may further include estimating 3408 subsequent storage capacity requirements. For example, if snapshots are created in an interval I and prior snapshots have an average size Z, then a remaining capacity C reserved for the logical storage unit may be estimated to be full after a period Ps=I*C/Z; Col. 45 lines 19-22 For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold, the current SR for the logical storage unit may be deemed to be too large); 
an age of the current partition is greater than the predetermined window of time (Col. 45 lines 19-22 For example, one or more of the periods Pc, Pw, and Ps may be compared to an upper threshold. If the period compared is larger than the upper threshold, the current SR for the logical storage unit may be deemed to be too large; Col. 30 lines 19-25 for a range of loading values, the provisioning 1306 may define a number of processor cores and amount of memory required for loading within that range. Accordingly, if the amount of resources currently provisioned for the subject container is less than what is specified in the provisioning 1306 for the current loading of the subject container, additional computing resources may be provisioned); and 
the number of RPUs of the current partition is greater than 1 (Col. 43 lines 4-5 SR=1 means twice the unit size US will be reserved for the unit of storage.).

As per claim 6, Luo, Roundy, and Venkatesan teach the method of claim 1. Venkatesan specifically teaches wherein the under-provisioning condition exits when the current partition is full (Col. 24 lines 49-52 In particular, if a time until full according to or more of values (a)-(d) is below a threshold time, it may be determined 2206 that more storage is needed for the subject volume.).

As per claim 10, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Luo teaches a non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource, causes the processing resource to perform operations (Col. 8 lines 35-38 computer program products comprising instructions stored in a non-transitory medium that can be executed by a general purpose processor.).

As per claims 11 and 14, they are non-transitory computer-readable storage medium claims of claims 3 and 6, so they are rejected for the same reasons as claims 3 and 6 above. 

As per claim 18, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Luo teaches a system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to perform operations (Col. 8 lines 35-38 computer program products comprising instructions stored in a non-transitory medium that can be executed by a general purpose processor; Col. 4 lines 25-27 Datacenter 180 may be a facility used to house computer systems and associated components, such as telecommunications and storage systems. ).

Allowable Subject Matter
Claims 4-5, 7-9, 12-13, 15-17, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195